Case 13-29217        Doc 54     Filed 12/13/18     Entered 12/13/18 10:41:37          Desc         Page 1
                                                  of 4




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 13-29217
         LaToya Y Hayden

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Glenn Stearns, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 07/23/2013.

         2) The plan was confirmed on 09/13/2013.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
12/20/2013.

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was completed on 10/02/2018.

         6) Number of months from filing to last payment: 62.

         7) Number of months case was pending: 65.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $4,775.00.

         10) Amount of unsecured claims discharged without payment: $31,714.45.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 13-29217       Doc 54         Filed 12/13/18    Entered 12/13/18 10:41:37                Desc         Page 2
                                                    of 4



 Receipts:

        Total paid by or on behalf of the debtor                $22,702.32
        Less amount refunded to debtor                             $202.32

 NET RECEIPTS:                                                                                    $22,500.00


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                  $3,500.00
     Court Costs                                                                $0.00
     Trustee Expenses & Compensation                                        $1,023.80
     Other                                                                      $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                  $4,523.80

 Attorney fees paid and disclosed by debtor:                      $0.00


 Scheduled Creditors:
 Creditor                                        Claim         Claim            Claim       Principal      Int.
 Name                                  Class   Scheduled      Asserted         Allowed        Paid         Paid
 CHELA                             Unsecured           0.00           NA              NA            0.00       0.00
 CHELA                             Unsecured           0.00           NA              NA            0.00       0.00
 CHELA                             Unsecured           0.00           NA              NA            0.00       0.00
 CITY OF CHICAGO DEPT OF FINANCE   Unsecured         753.00        610.00          610.00        186.73        0.00
 COMENITY BANK                     Unsecured          61.00         61.30           61.30          18.77       0.00
 EDFINANCIAL SERVICES              Unsecured           0.00           NA              NA            0.00       0.00
 EDFINANCIAL SERVICES              Unsecured           0.00           NA              NA            0.00       0.00
 FIRST AMERICAN CASH ADVANCE       Unsecured            NA       3,899.37        3,899.37           0.00       0.00
 GREAT AMERICAN FINANCE            Unsecured         736.00        736.93          736.93        225.59        0.00
 HEALTHCARE ASSOC CREDIT UNION     Unsecured         923.00        922.64          922.64        282.44        0.00
 IDEALGELT                         Unsecured      1,300.00       1,300.00        1,300.00        397.95        0.00
 ILLINOIS BELL TELEPHONE COMPAN    Unsecured          76.00        117.41          117.41          35.94       0.00
 ILLINOIS LENDING CORP             Unsecured      1,385.00       1,384.97        1,384.97        423.97        0.00
 ILLINOIS STUDENT ASSIST COMM      Unsecured           0.00           NA              NA            0.00       0.00
 ILLINOIS STUDENT ASSIST COMM      Unsecured           0.00           NA              NA            0.00       0.00
 ILLINOIS STUDENT ASSIST COMM      Unsecured           0.00           NA              NA            0.00       0.00
 ILLINOIS STUDENT ASSIST COMM      Unsecured           0.00          0.00            0.00           0.00       0.00
 INTERNAL REVENUE SERVICE          Unsecured            NA       4,501.28        4,501.28      1,377.93        0.00
 INTERNAL REVENUE SERVICE          Priority      14,032.00     11,951.99        11,951.99     11,951.99        0.00
 LVNV FUNDING                      Unsecured      7,397.00       7,397.01        7,397.01      2,264.37        0.00
 ONEMAIN                           Unsecured      2,275.00       2,303.07        2,303.07        705.01        0.00
 PRESTIGE FINANCIAL SERVICES       Unsecured            NA           0.00            0.00           0.00       0.00
 SANTANDER CONSUMER USA            Secured             0.00          0.00            0.00           0.00       0.00
 US FAST CASH                      Unsecured         500.00           NA              NA            0.00       0.00
 VIP LOANS SHOP                    Unsecured         422.00           NA              NA            0.00       0.00
 WOW SCHAUMBURG CREDIT MANA        Unsecured          78.00           NA              NA            0.00       0.00



UST Form 101-13-FR-S (9/1/2009)
Case 13-29217     Doc 54    Filed 12/13/18    Entered 12/13/18 10:41:37                Desc       Page 3
                                             of 4



 Scheduled Creditors:
 Creditor                                 Claim         Claim         Claim        Principal       Int.
 Name                          Class    Scheduled      Asserted      Allowed         Paid          Paid
 UNITED CASH LOANS          Unsecured         500.00           NA           NA             0.00        0.00
 FOOT & ANKLE ASSOCIATES    Unsecured         134.00           NA           NA             0.00        0.00
 SENTRY CREDIT              Unsecured         213.00           NA           NA             0.00        0.00
 AMERICAN FI                Unsecured         571.00           NA           NA             0.00        0.00
 AMERICAN GENERAL FINANCE   Unsecured      1,469.00            NA           NA             0.00        0.00
 AMERICAN INFO SOURCE LP    Unsecured          62.00           NA           NA             0.00        0.00
 AMERILOANS                 Unsecured         340.00           NA           NA             0.00        0.00
 BALLY TOTAL FITNESS        Unsecured          10.00           NA           NA             0.00        0.00
 CASH CALL INC              Unsecured      4,898.00            NA           NA             0.00        0.00
 CASHNET USA                Unsecured      1,457.00            NA           NA             0.00        0.00
 IRS                        Unsecured      2,072.00            NA           NA             0.00        0.00
 COVER ME CASH              Unsecured         625.00           NA           NA             0.00        0.00
 CREDIT ONE BANK            Unsecured         809.00           NA           NA             0.00        0.00
 US CELLULAR                Unsecured         144.00        344.68       344.68         105.51         0.00


 Summary of Disbursements to Creditors:
                                                         Claim           Principal                Interest
                                                       Allowed               Paid                    Paid
 Secured Payments:
       Mortgage Ongoing                                  $0.00                 $0.00               $0.00
       Mortgage Arrearage                                $0.00                 $0.00               $0.00
       Debt Secured by Vehicle                           $0.00                 $0.00               $0.00
       All Other Secured                                 $0.00                 $0.00               $0.00
 TOTAL SECURED:                                          $0.00                 $0.00               $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                      $0.00              $0.00                   $0.00
        Domestic Support Ongoing                        $0.00              $0.00                   $0.00
        All Other Priority                         $11,951.99         $11,951.99                   $0.00
 TOTAL PRIORITY:                                   $11,951.99         $11,951.99                   $0.00

 GENERAL UNSECURED PAYMENTS:                       $23,578.66           $6,024.21                  $0.00


 Disbursements:

        Expenses of Administration                       $4,523.80
        Disbursements to Creditors                      $17,976.20

 TOTAL DISBURSEMENTS :                                                                   $22,500.00




UST Form 101-13-FR-S (9/1/2009)
Case 13-29217        Doc 54      Filed 12/13/18     Entered 12/13/18 10:41:37            Desc      Page 4
                                                   of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 12/13/2018                             By:/s/ Glenn Stearns
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
